

SEPARATION AGREEMENT


This Separation Agreement (the “Agreement”) by and between Sandeep Jaggi
(“Executive”) and Intermolecular, Inc., a Delaware corporation (the “Company”),
is made effective as of the eighth (8th) day following the date Executive signs
this Agreement (the “Effective Date”) with reference to the following facts:
 
A.    Executive’s employment with the Company and status as an officer, director
and employee of the Company and each of its affiliates will end effective upon
the Termination Date (as defined below).


B.    Executive and the Company want to end their relationship amicably and also
to establish the obligations of the parties including, without limitation, all
amounts due and owing to Executive.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:


1.Termination Date. Executive acknowledges and agrees that his status as an
officer, director and employee of the Company will end effective as of October
12, 2014 (the “Termination Date”). Executive hereby agrees to execute such
further document(s) as shall be determined by the Company as necessary or
desirable to give effect to the termination of Executive’s status as an officer
and, if applicable, director of the Company and each of its subsidiaries;
provided that such documents shall not be inconsistent with any of the terms of
this Agreement.
2.    Final Paycheck; Payment of Accrued Wages and Expenses.
(a)    Final Paycheck. As soon as administratively practicable on or after the
Termination Date, the Company will pay Executive all accrued but unpaid base
salary and all accrued and unused vacation earned through the Termination Date,
subject to standard payroll deductions and withholdings. Executive is entitled
to these payments regardless of whether Executive executes this Agreement.
(b)    Business Expenses. The Company shall reimburse Executive for all
outstanding expenses incurred prior to the Termination Date which are consistent
with the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses. Executive is entitled
to these reimbursement regardless of whether Executive executes this Agreement.
3.    Separation Payments and Benefits. Without admission of any liability, fact
or claim, the Company hereby agrees, subject to the execution of this Agreement
and Executive’s performance of his continuing obligations pursuant to this
Agreement and that certain Employee Confidentiality and Inventions Assignment
Agreement entered into between Executive and the Company as of May 31, 2010 (the
“Confidentiality Agreement”), to provide Executive the severance benefits set
forth below. Specifically, the Company and Executive agree as follows:

1


SV\1416236.2

--------------------------------------------------------------------------------



(a)    Severance. Executive shall be entitled to receive an amount equal to six
(6) months of base salary (the aggregate amount, $155,000), payable in a cash
lump sum on the payroll date that immediately follows the Effective Date.
(b)    Healthcare Continuation Coverage. If Executive elects to receive
continued healthcare coverage pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
shall directly pay, or reimburse Executive for, the premiums for Executive and
Executive’s covered dependents during the period commencing on the Termination
Date and ending on the earlier to occur of (i) the six-month anniversary of the
Termination Date and (ii) the date Executive becomes eligible for comparable
coverage under another employer’s plans, provided that Executive submits
documentation to the Company substantiating his payments for COBRA coverage. Any
such reimbursement payments, if applicable, shall be made to Executive no later
than twenty (20) days after Executive’s submission of documentation to the
Company substantiating his payments for COBRA coverage. After the Company ceases
to pay premiums pursuant to the preceding sentence, Executive may, if eligible,
elect to continue healthcare coverage at Executive’s expense in accordance with
the provisions of COBRA.
(c)    Taxes. Executive understands and agrees that all payments under this
Agreement will be subject to appropriate tax withholding and other deductions.
To the extent any taxes may be payable by Executive for the benefits provided to
him by this Agreement beyond those withheld by the Company, Executive agrees to
pay them himself and to indemnify and hold the Company and the other entities
released herein harmless for any tax claims or penalties, and associated
attorneys’ fees and costs, resulting from any failure by him to make required
payments.
(d)    SEC Reporting. Executive acknowledges that to the extent required by the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), he will have
continuing obligations under Sections 16(a) and 16(b) of the Exchange Act to
report his transactions in Company common stock for six (6) months following the
Termination Date. Executive hereby agrees not to undertake, directly or
indirectly, any reportable transactions until the end of such six (6) month
period.
(e)    Sole Separation Benefit. Executive agrees that the payments provided by
this Section 3 are not required under the Company’s normal policies and
procedures and are provided as a severance solely in connection with this
Agreement. Executive acknowledges and agrees that the payments referenced in
this Section 3 constitute adequate and valuable consideration, in and of
themselves, for the promises contained in this Agreement.
4.    Full Payment. Executive acknowledges that the payment and arrangements
herein shall constitute full and complete satisfaction of any and all amounts
properly due and owing to Executive as a result of his employment with the
Company and the termination thereof. Executive further acknowledges that, other
than the Confidentiality Agreement and the Indemnification Agreement by and
between the Company and Executive (the “Indemnification Agreement”), this
Agreement shall supersede each agreement entered into between Executive and the
Company regarding Executive’s employment, including, without limitation, any
offer letter, employment agreement, severance and/or change in control
agreement, and each such agreement

2


SV\1416236.2

--------------------------------------------------------------------------------



other than the agreements evidencing Executive’s equity awards shall be deemed
terminated and of no further effect as of the Termination Date.
5.    Executive’s Release of the Company. Executive understands that by agreeing
to the release provided by this Section 5, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.
(a)    On behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse and estate, Executive hereby releases and forever
discharges the “Releasees” hereunder, consisting of the Company, and each of its
owners, affiliates, subsidiaries, predecessors, successors, assigns, agents,
directors, officers, partners, employees, and insurers, and all persons acting
by, through, under or in concert with them, or any of them, of and from any and
all manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or resignation by the Releasees, or any of them, Claims arising
under federal, state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§  2000, et seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101
et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.;
Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.;
Civil Rights Act of 1866, and Civil Rights Act of 1991; 42 U.S.C. § 1981, et
seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d); regulations of the Office
of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, as amended, 29 U.S.C.  § 2101 et
seq.; the California Fair Employment and Housing Act, as amended, Cal. Lab. Code
§ 12940 et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a),199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; California Labor Code §§ 1101, 1102; the
California WARN Act, California Labor Code §§ 1400 et. seq; California Labor
Code §§ 1102.5(a),(b); claims for wages under the California Labor Code and any
other federal, state or local laws of similar effect; the employment and civil
rights laws of California; Claims for breach of contract; Claims arising in
tort, including, without limitation, Claims of wrongful dismissal or discharge,
discrimination, harassment, retaliation, fraud, misrepresentation, defamation,
libel, infliction of emotional distress, violation of public policy, and/or
breach of the implied covenant of good faith and fair dealing; and Claims for
damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.
(b)    Notwithstanding the generality of the foregoing, Executive does not
release the following claims:

3


SV\1416236.2

--------------------------------------------------------------------------------



(i)    Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;
(ii)    Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;
(iii)    Claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of COBRA;
(iv)    Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;
(v)    Claims for indemnification under the Indemnification Agreement, the
Company’s Bylaws, California Labor Code Section 2802 or any other applicable
law; and
(vi)    Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.
(c)    Acknowledgement. In accordance with the Older Workers Benefit Protection
Act of 1990, Executive has been advised of the following:
(i)    Executive should consult with an attorney before signing this Agreement;
(ii)    Executive has been given at least twenty-one (21) days to consider this
Agreement;
(iii)    Executive has seven (7) days after signing this Agreement to revoke it.
If Executive wishes to revoke this Agreement, Executive must deliver notice of
Executive’s revocation in writing, no later than 5:00 p.m. on the 7th day
following Executive’s execution of this Agreement to Tom Blanco, SVP, Human
Resources, at 3011 N. First Street, San Jose, California 95134, fax (408)
582-5401. Executive understands that if he revokes this Agreement, it will be
null and void in its entirety, and he will not be entitled to any payments or
benefits provided in this Agreement, other than as provided in Section 2.
(d)    EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

4


SV\1416236.2

--------------------------------------------------------------------------------



BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
6.    Non-Disparagement, Transition, Transfer of Company Property and
Limitations on Service. Executive further agrees that:
(a)    Non-Disparagement. Executive agrees that he shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders, employees, products,
services, technology or business, either publicly or privately. The Company
agrees that it shall not, and it shall instruct its officers and members of its
Board of Directors to not, disparage, criticize or defame Executive, either
publicly or privately. Nothing in this Section 6(a) shall have application to
any evidence or testimony required by any court, arbitrator or government
agency.
(b)    Transition. For a period of fifteen (15) days from the Termination Date
(“the Transition Period”), each of the Company and Executive shall use their
respective reasonable efforts to cooperate with each other in good faith to
facilitate a smooth transition of Executive’s duties to other executive(s) of
the Company. Additionally, no later than twenty one (21) days from the
Termination Date, Executive agrees to provide one day (such day consisting of a
first session from 8 AM to noon and a second session from 1 PM to 5 PM) of
onsite training at Company solely regarding use and maintenance of “Tulip,” the
legal matter management software installed at Company site and created and owned
by Executive (Executive’s ownership being subject to Company’s rights in any
derivative works of Tulip developed by Executive as part of his employment at
Company), provided that Company shall compensate Executive in the amount of two
thousand five hundred dollars ($2,500) for such training. If, after the onsite
training, Company requests and Executive agrees to provide further training or
support of Tulip (“Additional Services”), Executive and Company agree that
Company’s payment for such Additional Services will be at the same daily rate as
set forth in this Section 6(b). Company’s requests for such training and
cooperation shall be reasonable, shall not be unduly burdensome and shall not
interfere with Executive’s personal schedule or ability to engage in gainful
employment.
(c)    Transfer of Company Property. On or before the Termination Date,
Executive shall turn over to the Company all files, memoranda, records, and
other documents, and any other physical or personal property which are the
property of the Company and which he had in his possession, custody or control
at the time he signed this Agreement.
7.    Executive Representations. Executive warrants and represents that (a) he
has not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Agreement and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in this
Agreement, (c) he has no known workplace injuries or

5


SV\1416236.2

--------------------------------------------------------------------------------



occupational diseases and has been provided and/or has not been denied any leave
requested under the Family and Medical Leave Act or any similar state law, (d)
the execution, delivery and performance of this Agreement by Executive does not
and will not conflict with, breach, violate or cause a default under any
agreement, contract or instrument to which Executive is a party or any judgment,
order or decree to which Executive is subject, and (e) upon the execution and
delivery of this Agreement by the Company and Executive, this Agreement will be
a valid and binding obligation of Executive, enforceable in accordance with its
terms.
8.    No Assignment by Executive. Executive warrants and represents that no
portion of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise. If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs. In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees, and legatees. None of Executive’s rights or obligations
may be assigned or transferred by Executive, other than Executive’s rights to
payments hereunder, which may be transferred only upon Executive’s death by will
or operation of law.
9.    Non-Solicitation. Without limiting the Confidentiality Agreement,
Executive hereby agrees that Executive shall not, at any time within the one (1)
year period immediately following the Termination Date, directly or indirectly,
either for himself or on behalf of any other person, recruit or otherwise
solicit or induce any employee or consultant of the Company to terminate its
employment or arrangement with the Company, or otherwise change its relationship
with the Company. Notwithstanding the foregoing, nothing herein shall prevent
Executive from directly or indirectly hiring any individual who submits a resume
or otherwise applies for a position in response to a publicly posted job
announcement or otherwise applies for employment with any person with whom
Executive may be associated absent any violation of Executive’s obligations
pursuant to the preceding sentence.
10.    Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of California or, where applicable, United States federal law, in each
case, without regard to any conflicts of laws provisions or those of any state
other than California.
11.    Miscellaneous. This Agreement, collectively with the Confidentiality
Agreement, the Indemnification Agreement and the agreements evidencing
Executive’s equity awards comprise the entire agreement between the parties with
regard to the subject matter hereof and supersedes, in their entirety, any other
agreements between Executive and the Company with regard to the subject matter
hereof. Executive acknowledges that there are no other agreements, written, oral
or implied, and that he may not rely on any prior negotiations, discussions,
representations or agreements. This Agreement may be modified only in writing,
and such writing must be signed by both parties and recited that it is intended
to modify this Agreement. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

6


SV\1416236.2

--------------------------------------------------------------------------------



12.    Company Assignment and Successors. The Company shall assign its rights
and obligations under this Agreement to any successor to all or substantially
all of the business or the assets of the Company (by merger or otherwise). This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.
13.    Maintaining Confidential Information. Executive reaffirms his obligations
under the Confidentiality Agreement. Executive acknowledges and agrees that the
payments provided in Section 3 above shall be subject to Executive’s continued
compliance with Executive’s obligations under the Confidentiality Agreement.
14.    Executive’s Cooperation.  After the Termination Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company or its affiliates during
his employment with the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, and turning over
to the Company all relevant Company documents which are or may have come into
Executive’s possession during his employment); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment.  The
Company hereby agrees to reimburse Executive for reasonable costs actually
incurred in providing cooperation in compliance with this Section 14, and such
reimbursement shall include the payment for Executive’s time providing
cooperation at a commercially reasonable hourly rate.
15.    Section 409A of the Code. This Agreement is intended, to the greatest
extent permitted under law, to comply with the short-term deferral exemption and
the separation pay exemption provided in Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations and other interpretative guidance
issued thereunder (“Section 409A”) such that no benefits or payments under this
Agreement are subject to Section 409A. Notwithstanding anything herein to the
contrary, the timing of any payments under this Agreement shall be made
consistent with such exemption. Executive’s right to receive a series of
installment payments under this Agreement, if any, shall be treated as a right
to receive a series of separate payments. To the extent applicable, this
Agreement shall be interpreted in accordance with Section 409A, including
without limitation any such regulations or other guidance that may be issued
after the Termination Date. Notwithstanding any provision of this Agreement to
the contrary, in the event that the Company determines that any amounts payable
hereunder may be subject to Section 409A, the Company may, to the extent
permitted under Section 409A cooperate in good faith to adopt such amendments to
this Agreement or adopt other appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Company determines are
necessary or appropriate to avoid the imposition of taxes under Section 409A;
provided, however, that this paragraph shall not create an obligation on the
part of the Company to adopt any such amendment, policy or procedure or take any
such other action, nor shall the Company have any liability for failing to do
so. To the extent that any reimbursements payable pursuant to this Agreement are
subject to the provisions of Section 409A, such reimbursements shall be paid to
Executive no later than December 31 of the year following the year in which the
expense was incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.

7


SV\1416236.2

--------------------------------------------------------------------------------



(Signature page(s) follow)



8


SV\1416236.2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Separation Agreement to be
duly executed and delivered as of the date indicated next to their respective
signatures below.






DATED: Oct. 27 , 2014
/s/ Sandeep Jaggi
Sandeep Jaggi




INTERMOLECULAR, INC.
DATED: October 27th , 2014






By: /s/_H. Thomas Blanco
Name: H. Thomas Blanco
Title: Sr. Vice President HR & Administration
    






                    

A-1
SV\1416236.2